         Case 6:19-cv-00525-ADA Document 71 Filed 10/02/20 Page 1 of 4




                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      WACO DIVISION


  SYNKLOUD TECHNOLOGIES, LLC,

                 PLAINTIFF,
                                                      Civil Action No. 6:19-cv-00525-ADA
         v.

  DROPBOX, INC.,
                                                      JURY TRIAL DEMANDED
                 DEFENDANT.




    DEFENDANT DROPBOX, INC.’S NOTICE OF SUPPLEMENTAL AUTHORITY

       Defendant Dropbox, Inc. respectfully submits this Notice of Supplemental Authority in

support of its Motion for Reconsideration (Dkt. No. 61) of Dropbox’s Opposed Motion to Transfer

Venue to the Northern District of California (Dkt. No. 19). After the briefing on Dropbox’s Motion

for Reconsideration was completed, the Federal Circuit issued its decision in In re HP Inc., No.

2020-140 (Fed. Cir. Sept. 15, 2020). A copy of the HP decision is attached to this Notice as

Exhibit A.

       In HP, plaintiff sued HP and two foreign defendants in the Eastern District of Texas. HP,

slip op. at 2. Pursuant to 28 U.S.C. § 1404(a), HP moved to transfer the case to the Northern

District of California, where HP has its headquarters. Id. The district court denied the motion. Id.

at 2-3. HP filed a petition for a writ of mandamus with the Federal Circuit, which granted HP’s

petition. Id. at 1. The Federal Circuit held that the district court erred in finding the willing-

witness factor neutral because “HP had identified several witnesses in the Northern District of

California that could testify at trial without having to travel away from their residences” and




                                                 1
          Case 6:19-cv-00525-ADA Document 71 Filed 10/02/20 Page 2 of 4




because “no key witnesses appear to reside in the Eastern District of Texas.” Id. at 5. The district

court also erred by weighing the compulsory-process factor against transfer. Id. at 6-7. Properly

considered, that factor favored transfer because employees of HP’s business partners (though not

specifically identified) were subject to compulsory process only in the Northern District of

California. Id. The district court further erred by relying on its familiarity with the case, gained

after the suit was filed, as a practical consideration weighing against transfer. Id. at 7.

       The Federal Circuit’s HP decision supports Dropbox’s motion to transfer this case to the

Northern District of California. Like HP, Dropbox has “identified several witnesses in the

Northern District of California that could testify at trial without having to travel away from their

residences.” HP, slip op. at 5; see Dkt. No. 19 at 8-9; Dkt. No. 61 at 9. Moreover, “no key

witnesses appear to reside” in the Western District of Texas. HP, slip op. at 5; see Dkt. No. 61 at

8-9. And while HP generally identified companies with employees who would be subject to

compulsory process only in the Northern District of California, here Dropbox went a step further

by identifying former Dropbox employees as specific individuals who reside in the Northern

District of California and the inventor of the asserted patent as someone who may reside in the

Northern District of California and would be subject to compulsory process only in that district.

Dkt. No. 68 at 2. Overall, multiple factors favor transferring this case to the Northern District of

California. Although the Court has gained some familiarity with this case since the suit was filed

(when the issues were new to the Court), the Court’s recent familiarity is not a practical

consideration weighing against transfer. HP, slip op. at 7.




                                                  2
        Case 6:19-cv-00525-ADA Document 71 Filed 10/02/20 Page 3 of 4




Dated: October 2, 2020                      Respectfully submitted,

                                            /s/ J. Stephen Ravel
OF COUNSEL:                                 J. Stephen Ravel
                                            Texas State Bar No. 16584975
Gregory H. Lantier (Pro Hac Vice)           KELLY HART & HALLMAN LLP
WILMER CUTLER PICKERING HALE                303 Colorado, Suite 2000
 & DORR LLP                                 Austin, TX 78701
1875 Pennsylvania Avenue                    Tel: (512) 495-6429
Washington DC 20006                         Email: steve.ravel@kellyhart.com
Tel: (202) 663-6000
Email: gregory.lantier@wilmerhale.com       Attorneys for Dropbox, Inc.

Liv Herriot (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
 & DORR LLP
950 Page Mill Road
Palo Alto, CA 94304
Tel: (650) 858-6000
Email: liv.herriot@wilmerhale.com

Monica Grewal (Pro Hac Vice)
Yvonne S. Lee (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
 & DORR LLP
60 State Street
Boston, MA 02109
Tel: (617) 526-6000
Email: monica.grewal@wilmerhale.com
Email: yvonne.lee@wilmerhale.com

Josh Furman, Ph.D. (Pro Hac Vice)
WILMER CUTLER PICKERING HALE
  & DORR LLP
One Front Street, Suite 3500
San Francisco, CA 94111
Tel: (628) 235-1002
Email: josh.furman@wilmerhale.com




                                        3
         Case 6:19-cv-00525-ADA Document 71 Filed 10/02/20 Page 4 of 4




                               CERTIFICATE OF SERVICE

       The undersigned certifies that on October 2, 2020 all counsel of record who are deemed to
have consented to electronic service are being served with a copy of this document via the
Court’s CM/ECF system.



                                            /s/ J. Stephen Ravel
                                            J. Stephen Ravel




                                               4
